COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


DAVID HERRERA,                                   §
                                                                    No. 08-13-00218-CR
                     Appellant                   §
                                                                        Appeal from the
V.                                               §
                                                                    396th District Court
THE STATE OF TEXAS,                              §
                                                                  of Tarrant County, Texas
                     Appellee.                   §
                                                                        (TC# 1296382R)
                                                 §

                                 MEMORANDUM OPINION

       David Herrera has filed a motion to dismiss his appeal. Rule 42.2(a) permits an appellate

court to dismiss a criminal appeal on the appellant’s motion at any time before the court’s

decision. TEX.R.APP.P. 42.2(a). Finding that Appellant has complied with the requirements of

Rule 42.2(a), we grant the motion and dismiss the appeal.



October 29, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Barajas, C.J. (Senior Judge)
Barajas, C.J. Senior Judge (Sitting by assignment, not participating)